                Case 4:19-cv-01751-DMR Document 28 Filed 07/30/19 Page 1 of 2



1    Michael S. Kwun (SBN 198945)
     mkwun@kblfirm.com
2    Nicholas A. Roethlisberger (SBN 280497)
3    nroethlisberger@kblfirm.com
     KWUN BHANSALI LAZARUS LLP
4    555 Montgomery St., Suite 750
     San Francisco, CA 94111
5    Tel: (415) 630-2350
6    Ben Rosenfeld (SBN 203845)
7    ben.rosenfeld@comcast.net
     ATTORNEY AT LAW
8    3330 Geary Blvd., 3rd Floor East
     San Francisco, CA 94118
9    Tel: (415) 285-8091
     Fax: (415) 285-8092
10
11   Attorneys for Defendant
     ISIS LOVECRUFT
12
13                                UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                        OAKLAND DIVISION
16
     PETER TODD,                                    Case No.: 4:19-cv-01751-DMR
17
                    Plaintiff,                      [PROPOSED] ORDER GRANTING
18
                                                    DEFENDANT’S MOTION FOR
19                  v.                              ADMINISTRATIVE RELIEF (L.R. 7-11)

20   ISIS LOVECRUFT,

21
                    Defendant.
22
23          Having read and considered Defendant’s Motion For Administrative Relief under
24   Local Rule 7-11 filed on July 23, 2019, and for good cause shown, defendant’s motion is
25   granted.
26          Document No. 20-4 filed in this case shall be sealed.
27          Defendant shall publicly file, within two days of this order, a redacted version of
28   Document No. 20-4 containing all of the same pages as the originally filed Document No.
                                                   1
                                           [P ROPOSED ] O RDER
              Case 4:19-cv-01751-DMR Document 28 Filed 07/30/19 Page 2 of 2



1    20-4, but redacting just the seventh and eighth words in paragraph 3a of the Declaration of
                                                                       ISTRIC
2    Jane Doe.
                                                                  TES D      TC
                                                                TA
3




                                                                                      O
                                                           S




                                                                                       U
                                                          ED




                                                                                        RT
4    IT IS SO ORDERED.
                                                                               DERED




                                                      UNIT
                                                                       O OR
5                                                              IT IS S




                                                                                              R NIA
6                 July 30, 2019
     Dated:
                                                                                   y      u
                                                                          na M. R




                                                      NO
                                                         Hon. Donna M.oRyu
                                                                        n
                                                                  ge D




                                                                                              FO
7                                                               d
                                                              JuStates
                                                         United        Magistrate Judge




                                                       RT




                                                                                          LI
8                                                              ER




                                                          H




                                                                                      A
                                                                    N                     C
                                                                                      F
9                                                                       D IS T IC T O
                                                                              R
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26
27
28
                                                  2
                                          [P ROPOSED ] O RDER
